DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "may be" in claim 1, line 18 is a relative term which renders the claim indefinite.  The term "may be" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, mete and bounds of the claimed invention, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Wherein said first front flap may not be induced away from said second front flap…  The limitation recites with followed by linking terms (e.g., maybe) limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the claimed invention.
Claims 2-10 are dependent of claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alva (20140220860).
The limitations “configured and adapted to” are functional and do not positively recite a structural limitations, but instead requires an ability to so perform and/or function.

Regarding claims 1 and 11, Alva discloses an apparatus/method of a breastfeeding garment (fig.12-13) including: a first front flap (outer layer of garment 1000, fig.1), said first front flap including: a top first front flap (100) connection with a first neckline strap (30/260/460, figg.1, 9E); a first side first front flap (1100) connection at a first side seam (par [0067]); a second side first front flap (200) connection at a second side seam (par 

Regarding claims 2, 12, Alva disclose the breastfeeding garment of claim 1 wherein at least one of said top first front flap connection and said top second front flap connection is a bar tack (fig.10).
Regarding claims 3, 13, Alva discloses the breastfeeding garment of claim 1, and (par [0067] stated that the outer layer and the inner layer are adjoined/stitched at the left and right shoulders), but does not explicitly disclose a horizontal stitch for connecting at least one of said top first front flap connection and said top second front flap connection.  
 Regarding claims 4, Alva discloses the breastfeeding garment of claim 1 wherein said first front flap may be induced away from said second front flap to form a second aperture through said breastfeeding garment to allow a second breast pump funnel to be placed on a second breast through said second aperture (fig.18, 21).
Regarding claims 5-10 and 15-20, Alva disclose the breastfeeding garment of claim 1, and par [0094] stated inner and outer layer material can be made by the elasticity of the stretchable material of each of the layers and components at all three points of support against the funnel; but does not explicitly disclose at least one of said first front flap and said second front flap is composed of a polyester spandex blend, a polyester blend, a micormodal spandex blend, a nylon blend, a lycra blend and/or a rayon blend.  However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the material of at least one of said first front flap and said second front flap is composed of a polyester spandex blend, a polyester blend, a micormodal spandex blend, a nylon blend, a lycra blend and/or a rayon blend.  Such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Timothy K Trieu/Primary Examiner, Art Unit 3732